United States Court of Appeals
                       For the First Circuit
No. 17-1192

              SIGNS FOR JESUS; HILLSIDE BAPTIST CHURCH,

                       Plaintiffs, Appellants,

                                 v.

    TOWN OF PEMBROKE, NH; PEMBROKE ZONING BOARD OF ADJUSTMENT;
  EVERETT HODGE, Code Enforcement Officer, Town of Pembroke, in
           both his individual and official capacities,

                       Defendants, Appellees.
                        _____________________



                            ERRATA SHEET


     The opinion of this Court, issued on October 7, 2020, is
amended as follows:

     On page 21, line 4, replace "only reflect that fact that"
with "only reflect the fact that."

    On page 33, fn. 10, line 9, replace "who" with "that".